FILED
                           NOT FOR PUBLICATION
                                                                            NOV 13 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STACEY MORA,                                     No.   18-35947

              Plaintiff-Appellant,               D.C. No. 2:17-cv-00326-REB

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Ronald Bush, Magistrate Judge, Presiding

                      Argued and Submitted October 24, 2019
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.



      Although Stacey Mora suffers from deep vein thrombosis and pulmonary

emboli with ongoing anticoagulant therapy; obesity; tremors secondary to

medication; mild asthma; and depression, the record supports the Commissioner of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Social Security’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. It was not error to determine that Ms. Mora’s

impairments are not severe enough to meet or medically equal the criteria of a

listed impairment in the relevant regulations. Nor was it error to determine that Ms.

Mora has the residual functional capacity (“RFC”) to perform jobs that exist in

significant numbers in the national economy.

      The sole issue presented in this appeal that Ms. Mora both raised before the

district court and preserved on appeal is that the Administrative Law Judge

(“ALJ”) failed to give proper weight to the medical opinion of Ms. Mora’s treating

psychiatrist, Dr. DeSilva, who attested that Ms. Mora met a listed mental

impairment.1 Although Dr. DeSilva’s records documented Ms. Mora’s subjective

feelings, complaints, and medications, his records contained no objective medical

evidence (e.g., laboratory or psychological testing) since the alleged onset date of

Ms. Mora’s disability to support her claim of a mental disability. See 42 U.S.C. §

423(d)(5)(A).


      1
        For the first time on appeal, Ms. Mora also challenges (1) the ALJ’s
conclusions concerning her RFC; (2) whether the ALJ gave proper weight to
statements from Ms. Mora’s former social worker and mother; and (3) the ALJ’s
analysis of Ms. Mora’s failure to seek in-person mental health counseling until
September 2015. Although Ms. Mora argues that she cannot waive pure questions
of law, she fails to explain how any arguments related to these challenges (as stated
in her opening brief on appeal) present pure questions of law.
                                          2
      The ALJ had substantial evidence in the medical record to discount the

conclusions of Dr. DeSilva, whose notes since the alleged onset date showed no

psychological exams, and other medical evidence in the record generally described

benign findings and normal results. See Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997). Although Ms. Mora argues on appeal that Dr. DeSilva in fact

conducted laboratory and psychological testing after her alleged onset date, she

cites to nothing in the record to support that contention. Instead, the record

reflected Ms. Mora’s ability to exercise at a fitness center, go hiking and boating,

and interact socially so that most people did not know that she was depressed. See

Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1990). There was no objective

medical evidence to support Dr. DeSilva’s attestation that Ms. Mora met the

criteria for a listed impairment, and thus Ms. Mora’s argument that the ALJ erred

in discounting Dr. DeSilva’s opinion fails.



AFFIRMED.




                                           3